Citation Nr: 0701704	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-08 566	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to a compensable disability rating for residuals 
of a shrapnel wound to the left chest.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1958 to March 
1979.  He was awarded the Combat Action Ribbon and the Purple 
Heart Medals in connection with his service in combat during 
the Vietnam Era.

The veteran appears to be contending that the chest shrapnel 
wound has caused bursitis and arthritis in his left shoulder, 
both elbows, and left hip.  To the extent that these 
disabilities are separate and distinct from the localized 
residuals of his chest wound which are directly identifiable 
from the path of the missile, including possible chest muscle 
damage, possible lung damage, and the scar itself; the Board 
notes that service connection for these disabilities has been 
adjudicated and denied previously.  Because the veteran did 
not appeal any of the denials, they became final one year 
after he was notified of the decisions.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  If he wishes to pursue 
benefits for his left shoulder, left hip, and both elbows, he 
needs to submit new and material evidence to reopen the 
previously-denied claims for service connection.  38 U.S.C.A. 
§ 5108.

The issue of entitlement to a compensable disability rating 
for residuals of a shrapnel wound to the left chest area 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the appeal.

2.  The veteran's currently-shown tinnitus did not have its 
inception during service or within one year of his discharge 
from service; and no other connection to service has been 
shown. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted and may not 
be presumed under law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his tinnitus was caused by exposure 
to acoustic trauma during service and requests that service 
connection be granted for this disability.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the claims 
file shows that the RO advised the veteran of these elements 
in a letter pertinent to claims for service connection in 
January 2004, prior to the initial adjudication of the claim 
for entitlement to service connection for tinnitus.  

We observe that complete notice, to include information about 
the assignment of disability ratings and effective dates has 
not been provided in reference to the tinnitus claim.  
However, since the preponderance of the evidence is against 
the claim, any questions as to the appropriate effective date 
to be assigned are moot and any defect involved in notice 
pertaining to effective dates is simply harmless error.  
Accordingly, the Board considers VA's notice requirements to 
have been met.

The RO provided the veteran with regulatory provisions 
pertaining to service connection in, as well as the substance 
of the regulation pertaining to the VA's duties to notify and 
assist in a Statement of the Case dated in January 2005.  

VA medical records and service medical records have been 
obtained in support of the veteran's claim.  The veteran and 
his representative have presented multiple written statements 
in support of his claim and he has testified in support of 
the claim during a September 2005 personal hearing before the 
undersigned Veterans Law Judge.  

All relevant records and contentions have been carefully 
reviewed.  The appellant does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service medical records contain no indication 
of tinnitus, or ringing in the ears, during service.  Upon 
his retirement physical, his ears were deemed to have been 
normal; and there is no comment as to the presence or absence 
of tinnitus at that time.

During a VA examination in November 2003 the veteran reported 
having had constant bilateral tinnitus for at least the past 
fifteen to twenty years.  Based upon this report, the 
examining audiologist opined that it was unlikely that the 
veteran's tinnitus was due to his military service, as the 
condition had its inception several years after his discharge 
from service.

During a second VA examination conducted in November 2004, 
the veteran reported that he had experienced tinnitus as far 
back as his time in Vietnam.  He also reported limited 
occupational noise exposure since leaving the military as an 
instructor in automotive collision repair.  The examiner 
noted the discrepancy in the veteran's history as to the 
length of time he had suffered from tinnitus and concluded 
that in light of the varying reports and the veteran's post-
service noise exposure, it would be speculative to opine as 
to whether the veteran's tinnitus could be related to his 
military service.

During the September 2005 hearing on appeal, the veteran 
testified that he had begun experiencing buzzing in his ears 
due to the noise of gunfire in Vietnam, but that the buzzing 
receded for many years and had recently returned 
approximately two years previously.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease including an organic disease of the 
nervous system such as tinnitus becomes manifest to a degree 
of 10 percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Upon review and consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for tinnitus.  The buzzing in his ears that the 
veteran experienced during service appears to have been acute 
and transitory.  The current ringing in his ears has not been 
associated with service by either of the medical 
professionals who have examined the veteran; the November 
2003 audiologist specifically opined that his tinnitus is not 
related to service, while the November 2004 examiner 
concluded that no opinion could be rendered without resort to 
speculation.  

As the veteran is not a medical expert, he is not competent 
to render a medical opinion as to the etiology of his 
tinnitus.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the preponderance of the evidence is against the 
veteran's claim, as his tinnitus is not shown to have had its 
inception during service or within one year of service.  No 
other relationship between the veteran's service and tinnitus 
has been demonstrated in the medical evidence.  Service 
connection is not warranted on a direct basis and may not be 
presumed under law.  The benefit sought must therefore be 
denied.


ORDER

Service connection for tinnitus is denied.


REMAND

During the September 2005 hearing on appeal, the veteran 
testified that he had been seen at the VA in March 2005 for 
treatment of symptoms related to the shrapnel wound he 
sustained to his chest during combat in Vietnam.  While the 
claims file contains some recent outpatient treatment 
records, the most recent are dated in February 2004.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Medical evidence reflecting the veteran's 
current condition is most probative of the question of his 
current disability rating.

In cases involving gunshot or shrapnel wounds, understanding 
the nature of the original injury is particularly important, 
as the knowing the path of the missile is crucial to 
identifying the particular body parts affected.  Knowing the 
severity of the original injury and the course of recovery is 
helpful to understanding the severity of the current, healed 
residuals of gunshot/shrapnel wounds.  Governing regulation 
dictates that the original path of the missile and severity 
of the injury be considered in assigning a disability rating 
to muscle injuries.  38 C.F.R. § 4.56.  Other regulations 
require that adjudicators consider the history of an injury 
in reviewing current disability ratings.  38 C.F.R. §§ 4.41, 
4.42.  Reports of medical treatment provided at the time of 
the injury constitute the best evidence as to the nature and 
extent of the original injury.  

The veteran reported in his notice of disagreement that he 
received treatment for the wound at the Naval Support 
Activity in Saigon.  Review of the original VA request for 
the veteran's service records reveals that no clinical 
hospital records were requested.  Because of the nature of 
the veteran's combat-related injury, the Board believes that 
an effort to obtain any in-patient clinical records is 
worthwhile as a greater understanding of the original injury 
will assist in identifying the current disability level.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure 
records reflecting any in-patient 
clinical treatment provided at the Naval 
Support Activity in Saigon for a chest 
wound the veteran sustained in September 
1969.  The actions taken to obtain these 
records should be fully documented for 
the claims file.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to February 2004 for 
inclusion in the file.

3.  IF the original 1969 treatment 
records are obtained or IF the VA 
treatment reports indicate any change in 
the veteran's condition since the most 
recent VA examination in November 2004, 
the veteran should be scheduled for 
another VA examination to identify all 
residuals of the chest shrapnel wound.  
The claims folder, including all records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  The 
examiner is requested to identify any and 
all residuals of the shrapnel wound 
affecting the veteran's skin, muscles, 
bones, nerves, and lungs and the extent 
of impairment to each body system.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


